Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 2-13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yin et al. (US 2012/0093086).

Regarding claim 2, Yin discloses a communication system (Yin, paragraph [0002], mobile communication technologies) comprising: 

a base station configured to perform radio communication with the user equipment (Yin, Fig. 2, eNB); 
a mobility management device configured to manage a mobility of the user equipment (Yin, Fig. 2, MME); 
a gateway device configured to perform data transmission/reception with the base station      (Yin, Fig. 2, S-GW); 
a first transmitter/receiver that transmits/receives data between the base station and the gateway device by using an interface between the base station and the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW); and 
a second transmitter/receiver that transmits/receives data between the base station and the gateway device via the mobility management device (Yin, paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME),
wherein the data transmission/reception between the base station and the gateway device is performed using the first transmitter/receiver (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state ; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) or the second transmitter/receiver depending on a 

Regarding claim 3, Yin discloses the communication system according to claim 2, wherein the data transmission/reception between the base station and the gateway device is performed using the interface between the base station and the gateway device when the base station and the gateway device are connected to each other (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state ; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW).  

Regarding claim 4, Yin discloses the communication system according to claim 2, wherein the data transmission/reception between the base station and the gateway device is performed via the mobility management device when the base station and the gateway device are not connected to each other (Yin, paragraph 0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME).  

Claims 5-8 are rejected under substantially the same rationale as claim 2.

Regarding claim 9, Yin discloses the communication system according to claim 2, wherein the data transmission/reception between the base station and the gateway device is performed using an interface between the base station and the gateway device or via the mobility management device depending on whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW).

Regarding claim 10, Yin discloses the user equipment according to claim 5, wherein the data transmission/reception between the base station and the gateway device is performed using an interface between the base station and the gateway device or via the mobility management device depending on whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user 

Regarding claim 11, Yin discloses the base station according to claim 6, wherein the base station is configured to perform the data transmission/reception with the gateway device using an interface between the base station and the gateway device or via the mobility management device depending on whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW). 

Regarding claim 12, Yin discloses the mobility management device according to claim 7, wherein the mobility management device is configured to relay the data transmission/reception between the base station and the gateway device depending whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW). 

Regarding claim 13, Yin discloses the gateway device according to claim 8, wherein the gateway device is configured to perform the data transmission/reception between the base station and the gateway device using an interface between the base station and the gateway device or via the mobility management device depending whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW).

Regarding claim 14, Yin discloses the communication system according to claim 2, wherein whether the data transmission/reception between the base station and the gateway device is performed using the first transmitter/receiver or the second transmitter/receiver further depends on an amount of data communicated with the user equipment device (Yin, paragraph [0086], in the embodiment of the present invention, when a signaling connection manner is selected to perform small data volumes, the radio interface side user plane bearer is 

Claims 15-18 are rejected under substantially the same rationale as claim 14.

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Yin allegedly does not describe whether the8 Application No. 16/196,583Reply to Office Action of May 12, 2021same transmitter receiver is used in the idle state as in the active state; and, therefore, Yin cannot fairly be said to disclose or suggest that "the data transmission/reception between the base station and the gateway device is performed using the first transmitter/receiver or the second transmitter/receiver depending on a connection state between the base station and the gateway device," as recited in Claim 2.  This is incorrect.  Yin, paragraph [0119], for example, describes that conventional manner of transmitting user plane data does not pass through MME.  Yin, paragraph [0092], for example, describes that in idle state, user plane IP data packet for SMS is buffered on the MME. Communication that makes use of transmitters or receivers in an MME is interpreted to use a different set of transmitters and receivers than communication that does not make use of transmitters or receivers in an MME.  The Examiner notes that the claim language is not interpreted to mean, that an individual node, such as a base station, uses a different transmitter or receiver based on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  "Connectionless approaches to supporting Diverse Data Applications", IP WIRELESS INC., 3GPP TSG RAN WG2, Meeting #77, R2-120444, February 6-10, 2012, 5 pages (cited in Applicant’s IDS filed on November 20, 2018).  R2-120444 discloses wherein the communication between said communication terminal device and said base station device is switchable between connection-lite communication and connection-oriented communication (R2-120444, Section 5, paragraph 1; Fig. 1), and said connection-lite communication and said connection-oriented communication are switched based on a data volume transmitted and received between said communication terminal device and said base station device or a traffic volume between said communication terminal device and said base station device (R2-120444, Section 5, paragraph 1, approach depends on small messages vs. large volumes of traffic).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466